                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

GUILLERMO FERRER,                      :

           Plaintiff                   :

      v.                              : CIVIL ACTION NO. 3:18-2057

CO1 POTTAGE, et al.,                   :     (Judge Mannion)

                  Defendants           :

                              MEMORANDUM

I. Background

      Guillermo Ferrer, an inmate presently confined in the State Correctional

Institution, Frackville (SCI-Frackville), Pennsylvania, filed this pro se civil

rights action pursuant to 42 U.S.C. §1983. (Doc. 1). The named Defendants

are the following SCI-Frackville correctional officers: COI Pottage, COI Walter

and COII Sgt. Rarick. Id.

      Plaintiff states that “on February 3rd [he] went to the hospital to put a

cast on [his] left hand.” Id. He claims that when he got back from the hospital

he told Correctional Officers Rarick, Water and Pottage that he “wanted a

handicap cell because of [his] broken left hand” and “they denied the handicap

cell because they had no empty cell” and, instead, “put [him] in EB-19 with

inmate Luis Colon-Vasquez, #LY8304.” Id. Plaintiff states that “5 minutes later
[he] was assaulted by inmate Vasquez.” Id. He was then “put in a handicap

cell” and “forced to the hospital again because [he] had a fracture to [his] jaw

and head” and “also needed another cast due to [him] defending himself.” Id.

For relief, Plaintiff seeks “$100,000 for the damages that was done to [his] left

hand, back of [his] head and [his] jaw.” Id.

      On January 29, 2019, Defendants filed a motion to dismiss Plaintiff’s

complaint pursuant to Federal Rule Civil Procedure 12(b)(6), arguing that

Plaintiff’s action should be dismissed for Plaintiff’s failure to properly exhaust

his administrative remedies in accordance with the Prison Litigation Reform

Act (“PLRA”), 42 U.S.C. §1997e(a). (Docs. 23).

      On June 14, 2019, in accordance with Paladino v. Newsome, 885 F.3d

203 (3d Cir. 2018), (holding that the District Court shall provide the parties

notice that it will consider exhaustion in its role as fact finder under Small v.

Camden Cty., 728 F.3d 265 (3d Cir. 2013)), this Court issued an Order,

converting Defendants’ motion to dismiss to a motion for summary judgment

and allowing the parties an opportunity to supplement the record with

supporting evidence relevant to the exhaustion of administrative remedies.

(Doc. 18).

      On September 3, 2019, Defendants filed a statement of material facts


                                        2
in support of their motion for summary judgment. (Doc. 25). Although the

Plaintiff has had more than ample time to file a brief in opposition to

Defendants’ motion, he has failed to oppose the motion.1 As such, the Court

will grant Defendants’ motion as unopposed.



II. Standard of Review

      Pursuant to Federal Rule of Civil Procedure 56(a) “[t]he court shall grant

summary judgment if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.”

Fed.R.Civ.P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322


      1
        By letters dated August 5, 2019, and August 30, 2019, Plaintiff
acknowledged receipt of this Court’s June 14, 2019 Order converting
Defendants’ motion to dismiss to one for summary judgment, and informed the
Court that he had yet to receive any supplemental filings from Defendants.
(Doc. 19, 24). On September 3, 2019, Defendants filed a statement of material
facts in support of the motion for summary judgment. (Doc. 25). On September
16, 2019, Plaintiff wrote the Court again, stating, for the first time since filing his
action on October 23, 2018, that he is in need of an interpreter. The Court finds
that up to this point, Plaintiff has been able to navigate the misconduct process,
file administrative grievances and litigate the above captioned action without
any indication that an interpreter was necessary. Thus, the Court deems an
interpreter unnecessary. Even if an interpreter were appointed, as will be
explained infra, the record demonstrates that Plaintiff has failed to exhaust
administrative remedies prior to filing the above captioned action. Should
Plaintiff be able to factually dispute this finding, the Court would entertain the
reopening of the above captioned action upon the filing of a motion for
reconsideration. See Federal Rule of Civil Procedure 59.

                                          3
(1986). “[T]his standard provides that the mere existence of some alleged

factual dispute between the parties will not defeat an otherwise properly

supported motion for summary judgment; the requirement is that there be no

genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

247-48 (1986).

      A disputed fact is “material” if proof of its existence or nonexistence

would affect the outcome of the case under applicable substantive law.

Anderson, 477 U.S. at 248; Gray v. York Newspapers, Inc., 957 F.2d 1070,

1078 (3d Cir. 1992). An issue of material fact is “genuine” if the evidence is

such that a reasonable jury could return a verdict for the nonmoving party.

Anderson, 477 U.S. at 257; Brenner v. Local 514, United Brotherhood of

Carpenters and Joiners of America, 927 F.2d 1283, 1287-88 (3d Cir. 1991).

      When determining whether there is a genuine issue of material fact, the

court must view the facts and all reasonable inferences in favor of the

nonmoving party. Moore v. Tartler, 986 F.2d 682 (3d Cir. 1993); Clement v.

Consolidated Rail Corporation, 963 F.2d 599, 600 (3d Cir. 1992); White v.

Westinghouse Electric Company, 862 F.2d 56, 59 (3d Cir. 1988). In order to

avoid summary judgment, however, parties may not rely on unsubstantiated

allegations. Parties seeking to establish that a fact is or is not genuinely


                                      4
disputed must support such an assertion by “citing to particular parts of

materials in the record,” by showing that an adverse party’s factual assertion

lacks support from cited materials, or demonstrating that a factual assertion

is unsupportable by admissible evidence. Fed.R.Civ.P. 56(c)(1); see Celotex,

477 U.S. at 324 (requiring evidentiary support for factual assertions made in

response to summary judgment). The party opposing the motion “must do

more than simply show that there is some metaphysical doubt as to the

material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio, 475 U.S. 574, 586

(1986). Parties must produce evidence to show the existence of every

element essential to its case that they bear the burden of proving at trial, for

“a complete failure of proof concerning an essential element of the nonmoving

party’s case necessarily renders all other facts immaterial.” Celotex, 477 U .S.

at 323; see Harter v. G.A.F. Corp., 967 F.2d 846, 851 (3d Cir. 1992). Failure

to properly support or contest an assertion of fact may result in the fact being

considered undisputed for the purpose of the motion, although a court may

also give parties an opportunity to properly provide support or opposition.

Fed.R.Civ.P. 56(e).




                                       5
III. Statement of Facts

      On February 3, 2018, Plaintiff received Misconduct Report No. 726917

for fighting. (Doc. 17-5 at 2, Misconduct Report). The misconduct report,

written by C/O Walter, reads as follows:

      On the above date and approx time this officer arrived at EB 19
      cell (housing I/M Ferrer LN7566 and Colon-Vasquez LY8304) to
      move I/M Ferrer from EB 19 to EB 24. Upon opening the cell door
      it was observed by this officer that I/M Ferrer had injuries to his
      face and blood on his jumpsuit and in the cell. Both I/Ms stated
      that they were fighting and I/M Colon-Vasquez had a fresh injury
      to his right hand.

Id. The following immediate action was taken:

      Misconduct is warranted but not eligible for informal resolution
      due to I/M admitting to fighting. Refer to Hearing Examiner for
      formal resolution. I/M is currently housed in the RHU under AC
      status. He will continue this until outcome of hearing.

      On February 6, 2018, Plaintiff appeared before Hearing Examiner Jarvis

for his disciplinary hearing. (Doc. 17-6 at 2, Disciplinary Hearing Report). The

hearing examiner determined the following:

      HEX reviewed video and can see I/M Ferrer brought out, then
      mattress was brought out and I/M moved to another cell. Via
      CCTV, handheld camera shows medical assessment. I/M self-
      admits that he was making his bed I/M kicked him on his side and
      further states that he and I/M LY8304 Colon-Vasquez were
      fighting. video #00003.

      On 2/6/18 @ 11:34, HEX informed I/M to be xported to outside
      hospital.

                                       6
      Guilty #16 30 days DC consecutive.
Id.

      On February 23, 2018, Plaintiff filed Grievance No. 722999, stating the

following:

      On Sat. Feb 3 I went to the hospital to put a cast on my left arm
      I broke fighting on Jan 31, come back from the hospital C/O A.
      Walter put me on 17 cell my cell EB. C/O Pottage come to my cell
      and tell me pack your stuff you going to a bottom bunk on 19 cell
      EB. I tell C/O Pottage I don’t want to go on 19 cell with I/M Luis
      Colon-Vasquez. Me and Luis Colon-Vasquez we have problem
      and the problem we have Jan. 31 I am got it to fighting with his
      friend Garcia-Hailes. I tell C/O Pottage I don’t want to go on that
      cell with Colon-Vasquez because my condition on my broken arm.
      C/O Pottage tell me that he going to give me a misconduct if I
      refuse. Look my condition my arm I tell C/O Pottage, put me in 24
      cell EB, nobody in that cell and he said the Sgt said no. Ok. I am
      going in 19 cell. I got injuries on my rights side on my face and
      back on my head.

(Doc. 17-1 at 2, Official Inmate Grievance).

      On March 15, 2018, Grievance No. 722999 was denied by Lt. Bly as

follows:

      This Officer spoke with Sgt. Rarick and CO Pottage. Both stated
      that at no time did you bring up any issues with moving to the
      bottom bunk in EB-19. Both Sgt. Rarick and CO Pottage stated
      that you and I/M Colon-Vasquez agreed to be cell mates before
      you were placed in EB-19. Your Grievance is denied.

(Doc. 17-2 at 2, Initial Review Response).

      On April 9, 2018, Plaintiff filed an appeal of Grievance No. 722999 to the


                                       7
Facility’s Manager, (Doc. 17-3), which was on May 4, 2018 based on the

following:

      Your appeal has been received and reviewed as well as all
      pertinent information. You allege that Lt. Bly did not thoroughly
      investigate your grievance about your alleged “assault” from
      inmate Colon on 2/3/18. you claim that you were “beaten to a
      pulp” and allege that Officer Pottage and COII Rarick violated
      your 8th and 14th amendment rights, and that the evidence
      (photos, medical reports, etc) would substantiate this violation.
      You continue to claim you brought up issues with both officers
      about moving into the cell with Colon. you also raise irrelevant
      and alleged facts about I/M Colon. Those items will not be
      evaluated per the DC ADM 804 they were not cited in the original
      grievance, nor relevant.

      Lt. Bly’s reply to your initial grievance was late getting to you but
      not answered late. I did review the documents from the incident
      on the 3rd of February and find the following to be true per the
      documentation. You reported to the officer that wrote you up (COI
      Walter) that you had a fight with each other. You reported to
      medical and reported to the nurse that “I got in a fight with my
      cellie”. You had a misconduct hearing 2/6/18 in which you plead
      guilty to a fight and testified to the HEX that you and Colon were
      fighting. You, at no point, reported to staff on the 3rd that you were
      assaulted, did not report it to medical and did not on 2/6 claim it
      in your hearing. Based on that evidence, and the statements to Lt.
      Bly from COI Pottage and COII Rarick, you did not bring up to
      them issues about moving in with Colon as you claim. The facts
      documented do show a fight but do not substantiate an assault or
      constitutional violations to you by the officers you cite. Therefore,
      I uphold the initial response and deny your appeal. You will have
      appeal rights from the date you receive this reply.

(Doc. 17-4 at 2, Facility Manager’s Appeal Response). No final appeal was

filed to the Secretary’s Office of Inmate Grievances and Appeals.

                                        8
      On October 23, 2018, Plaintiff filed the above captioned action seeking

compensatory and punitive damages.



IV. Discussion

      Section 1997e(a) of title 42 U.S.C. provides that “[n]o action shall be

brought with respect to prison conditions under section 1983 of this title, or

any other Federal law, by a prisoner confined in any jail, prison, or other

correctional facility until such administrative remedies as are available are

exhausted.” This “exhaustion requirement applies to all inmate suits about

prison life, whether they involve general circumstances or particular episodes,

and whether they allege excessive force or some other wrong.” Porter v.

Nussle, 534 U.S. 516, 532 (2002). A prisoner must exhaust all available

administrative remedies before initiating a federal lawsuit. Booth v. Churner,

532 U.S. 731, 739 (2001). Failure to exhaust available administrative

remedies is an affirmative defense. Ray v. Kertes, 285 F.3d 287 (3d Cir.

2002). As such, the failure to exhaust available administrative remedies must

be pleaded and proven by the Defendants. Brown v. Croak, 312 F.3d 109,

111 (3d Cir. 2002).

      Defendants have properly raised the matter of exhaustion of


                                      9
administrative remedies made available to inmates confined within the

Department of Corrections. The Pennsylvania Department of Corrections’

administrative remedies for inmate grievances are provided for in Department

of Corrections Administrative Directive 804. See www.cor.state.pa.us, DOC

Policies, DC-ADM 804, Inmate Grievance System Policy (“DC-ADM 804").

This policy establishes the Consolidated Inmate Grievance Review System,

through which inmates can seek to resolve issues relating to their

incarceration. Id. The first step in the inmate grievance process is initial

review. Id. Grievances must be submitted for initial review within 15 working

days after the event upon which the grievance is based. Id. After initial review,

the inmate may appeal to the superintendent of their institution. Id. Upon

completion of the initial review and the appeal from the initial review, an

inmate may seek final review with the Chief of the Secretary’s Office of Inmate

Grievances and Appeals (SOIGA). Id.

      It is clear from the record that Plaintiff has failed to exhaust his

administrative remedies before filing the above captioned action. Although the

Facility Manager timely responded on May 4, 2018, to Plaintiff’s appeal of

Grievance No. 722999 regarding Plaintiff’s alleged assault, Plaintiff took no

further action to appeal his grievance to the Secretary’s Office of Inmate


                                       10
Grievances and Appeals for final review. Thus, it is evident from the record

that Plaintiff failed to follow the procedural requirements of grievance

procedure and appeal the Facility Manager’s denial to the next level of review

      Failure to employ the system of administrative remedies, even if the

administrative process would be inadequate to grant full relief, procedurally

defaults any federal claim. See Spruill v. Gillis, 372 F.3d 218, 222-26 (3d Cir.

2004). Plaintiff’s failure to pursue the appropriate administrative process with

respect to his claims precludes the litigation of such claims.

      In Spruill, supra, our Court of Appeals held that congressional policy

objectives were best served by interpreting the statutory “exhaustion

requirement to include a procedural default component.” The court further

ruled that procedural default under §1997e(a) is governed by the applicable

prison grievance system, provided that the “prison grievance system’s

procedural requirements [are] not imposed in a way that offends the Federal

Constitution or the federal policy embodied in §1997e(a).” Id. at 231, 232.

      In this case, the record clearly discloses that Ferrer failed to exhaust his

administrative remedies with respect to the claims raised herein. Thus, Ferrer

has sustained a procedural default with respect to his claims.

      Spruill cited with approval the Seventh Circuit decision in Pozo v.


                                       11
McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002). Spruill, 372 F.3d at 231. In

Pozo, the Seventh Circuit ruled that “to exhaust remedies, a prisoner must file

complaints and appeals in the place, and at the time, the prison’s

administrative rules require.” Pozo, 286 F.3d at 1025 (emphasis added).

Ferrer offers no evidence to justify his failure to comply with the exhaustion

requirements. Consequently, he is now foreclosed from litigating his remaining

claims in this Court.

      In Spruill, the Third Circuit found that a procedural default component

to the exhaustion requirement served the following congressional objectives:

“(1) to return control of the inmate grievance process to prison administrators;

(2) to encourage development of administrative record, and perhaps

settlements, within the inmate grievance process; and (3) to reduce the

burden on the federal courts by erecting barriers to frivolous prisoner

lawsuits.” 372 F.3d at 230. In Pusey v. Belanger, No. Civ. 02-351, 2004 WL

2075472 at *2-3 (D. Del. Sept. 14, 2004), the court applied Spruill to dismiss

an inmate’s action for failure to timely pursue an administrative remedy over

the inmate’s objection that he did not believe the administrative remedy

program operating in Delaware covered his grievance. In Berry v. Kerik, 366

F.3d 85, 86-88 (2d Cir. 2004), the court affirmed the dismissal of an inmate’s


                                      12
action with prejudice where the inmate had failed to offer appropriate

justification for the failure to timely pursue administrative grievances. In Ross

v. County of Bernalillo, 365 F.3d 1181, 1186 (10th Cir. 2004), the court

embraced the holding in Pozo, stating that “[a] prison procedure that is

procedurally barred and thus is unavailable to a prisoner is not thereby

considered exhausted.” These precedents support this Court’s decision to

enter judgment in favor of Defendants.



V. Conclusion

             Based upon the undisputed facts of record, Defendants are entitled to

summary judgment for Plaintiff’s failure to adequately exhaust administrative

remedies with respect to the claims raised in the instant action.

An appropriate order shall issue.




                                            s/ Malachy E. Mannion
                                            MALACHY E. MANNION
                                            United States District Judge

Dated: September 30, 2019
18-2057-01




                                           13
